Opinion issued May 27, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00183-CR
____________

JESSE BRANCH, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 02CR2847



 
MEMORANDUM  OPINION
               This Court granted a motion to abate the above-referenced appeal filed by
appellant’s counsel, Thomas McQuage.  We remanded the case to the trial court on
April 1, 2004 for findings of fact.  The hearing was conducted on May 7, 2004, and
a supplemental record of the trial court’s findings has been filed.  The findings state,
in pertinent part:
The Court finds that the initial purpose of the hearing has become
moot.  Appellant stated on the record and after consulting with his
attorney that he did not wish to pursue an appeal.  Appellant
stated that he was satisfied with the original plea and sentence. 
Appellant stated that he wished to abandon any appeal and
waived any contest to whether he timely filed Notice of Appeal. 
Therefore, this Court finds the findings requested by the Court of
Appeals are now moot as Appellant has affirmatively stated that
he wishes to abandon his appeal and serve his fifteen-year
sentence.  This Court finds that Appellant’s appeal should be
dismissed at Appellant’s request.
  
               We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).